Order
PER CURIAM.
Deandre Davis was convicted by a jury of two counts of first-degree robbery and two counts of armed criminal action. He was sentenced by the court to concurrent prison sentences of twenty years for each robbery count and ten years for each count of armed criminal action. Davis appeals, arguing that the trial court erred in failing to exclude testimony because of an alleged discovery violation.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).